  Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 1 of 56 Page ID #:2073
                                                                                                 Alejandro S. Angulo
                                                                                           Direct Dial: (714) 641-3401
                                                                                           E-mail: aangulo@rutan.com




                                               October 23, 2020



      Honorable Sashi H. Kewalramani
      George E. Brown, Jr. Federal Building and
      United States Courthouse
      3470 12th Street
      Riverside, California 92501

            Re:     Tanya Mack et al. v. LLR, Inc. and LuLaRoe, LLC,
                    Case No. 5:17-cv-00853-JGB (SHKx)

      Dear Judge Kewalramani:

              LLR, Inc. and LuLaRoe, LLC (together, “Defendants”) submit this letter brief opposing
      Plaintiffs’ motion to compel destructive testing of Defendants’ leggings pursuant to Document
      Request No. 48. The motion should be denied.

             I.      Factual Background.

                     A.      Request No. 48 Does Not Seek The “Testing” Of Leggings.

              According to Plaintiffs, Request No. 48 seeks the testing of leggings. It does not. The
      Request can be found in Plaintiffs’ second set of “Request for Production of Documents,” which
      is attached as Exhibit A (the “RFPs”). The RFPs were served on May 16, 2019. Neither the RFPs
      nor Request No. 48 includes the word “testing,” and nowhere do the requests indicate that Plaintiffs
      seek the testing, destructive or otherwise, of anything, much less any leggings. Rather, Request
      No. 48, and the RFPs generally, asked Defendants to “produce” leggings for some unspecified
      purpose. On June 20, 2019, Defendants agreed to produce the requested leggings. Defendants’
      response to the RFPs is attached hereto as Exhibit B.

                     B.      The Parties’ Meet And Confer Efforts.

              Recently (just a few months ago), Plaintiffs reached out to Defendants to informally ask to
      test Defendants’ leggings (rather than their own). In response, Defendants advised Plaintiffs that
      they were agreeable to the requested testing subject to certain conditions, which conditions were
      communicated to Plaintiffs through draft stipulations of a testing protocol. The most recent draft
      of the protocol was exchanged between the parties on October 14, 2020, and is attached as
      Exhibit C.

              Plaintiffs scheduled a discovery conference call with the Court concerning the stipulation
      after the parties were unable to agree upon the terms of the testing protocol. At no time during the
      parties’ meet and confer efforts did Plaintiffs claim or contend that they had formally requested

Rutan & Tucker, LLP | 611 Anton Blvd, Suite 1400, Costa Mesa, CA 92626
PO Box 1950, Costa Mesa, CA 92628 -1950 | 714-641-5100 | Fax 714-546-9035                               2814/033910-0005
Orange County | Palo Alto | San Francisco | www.rutan.com                                            15679887.3 a10/23/20
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 2 of 56 Page ID #:2074




   Honorable Sashi H. Kewalramani
   October 23, 2020
   Page 2


   destructive testing of leggings, or that the draft protocols pertained to Request No. 48. Indeed,
   Plaintiffs’ October 20, 2020 letter brief is the first time Plaintiffs have made a connection between
   Request No. 48 (which does not seek testing) and the testing protocol the parties had been
   negotiating.

                          C.    Corrections of Misstatements Contained In Plaintiffs’ Letter Brief.

             This section is submitted to the extent that Plaintiffs’ factual misstatements are germane.

          First, Plaintiffs represent that all “8,000 pairs [of leggings] that were returned” under
   Defendants’ consumer return programs were “defective.” This is untrue. Defendants’ return
   programs permitted consumers to return products, including leggings, regardless of whether they
   were defective. As Plaintiffs know, this fact was recently confirmed at the deposition of the
   manufacturer of the leggings, who handled receiving, cataloging, and storing products returned
   under Defendants’ consumer return programs. A copy of the relevant portions of the
   manufacturer’s deposition is attached hereto as Exhibit D.

           Second, Plaintiffs represent that Defendants have already tested the leggings. This is
   misleading. To be clear, Defendants have not conducted any tests on the leggings. Rather, the
   “testing” performed on the leggings consisted of quality assurance testing that was performed
   during the manufacturing process and before the leggings were delivered to Defendants (and later
   sold to distributors and ultimately, consumers). Specifically, the quality assurance testing was
   performed by third parties hired by the manufacturer. The results of this quality assurance testing
   were recorded in reports that the manufacturer sent to Defendants from time to time. Defendants
   produced these reports to the Plaintiffs long ago, an example of which is attached as Exhibit E.
   Though Plaintiffs have long known about these third-party quality assurance testing companies,
   Plaintiffs have done nothing to obtain additional information from them regarding the pre-sale
   quality assurance testing that was performed.

             II.          Plaintiffs’ Motion to Compel Should Be Denied.

             The motion should be denied for several reasons.

          First, there is no request that seeks testing and thus, there is nothing to compel. “Federal
   Rule of Civil Procedure 34(a)(1) provides that a party may make a request for production to
   ‘inspect and copy, test, or sample any tangible things which constitute or contain matters within
   the scope of Rule 26(b).’” Mirchandani v. Home Depot, U.S.A., Inc., 325 F.R.D. 611, 613 (2006).
   “Production for purposes of destructive testing falls within that rule as well.” Ostrander by
   Ostrander v. Cone Mills, Inc., 119 F.R.D. 417, 419 (1988). As explained above, the Request does
   not seek any testing, much less request permission to conduct destructive testing.




   2814/033910-0005
   15679887.3 a10/23/20
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 3 of 56 Page ID #:2075




   Honorable Sashi H. Kewalramani
   October 23, 2020
   Page 3


           Second, even if a request for destructive testing existed (it does not), Plaintiffs have not
   explained the testing they seek and procedures thereto. When prosecuting a motion to compel
   destructive testing, a moving party should (a) describe in detail the planned testing procedures;
   (b) explain why that testing is expected to lead to evidence crucial to a claim or defense; (c) make
   clear why there are no other adequate means of obtaining evidence; and (d) specify the safeguards
   that will be used to prevent or minimize prejudice to other parties. See Don Zupanec, Destructive
   Testing, 21 FED. LITIGATOR 8 (2006). Here, Plaintiffs have not provided any of this information.

           Third, the four relevant factors the court is to consider in determining whether destructive
   testing should be permitted weigh against Plaintiffs because Plaintiffs have not explained the
   testing they might need. Importantly, Plaintiffs do not know if the testing they seek is necessary
   given that they seek testing only “if [Plaintiffs’] consultants/experts deem necessary.” (Ltr. Brief
   at pg. 1, emphasis added.)1 Thus, the factors here weigh in favor of denying the motion to compel.
   See Mirchandani v. Home Depot, U.S.A., 235 F.R.D. 611, 614-617.

           The first factor is whether the proposed testing is reasonable, necessary, and relevant. This
   weighs against Plaintiffs because Plaintiffs do not contend the testing is necessary; rather,
   Plaintiffs have yet to even determine whether the unspecified testing they seek is even necessary.
   Further, Defendants cannot determine whether destructive testing is reasonable if Plaintiffs will
   not disclose the type of testing. The second factor is whether the testing would result in prejudice
   to Defendants. This factor is at best neutral because Defendants concede that any prejudice can
   be alleviated by Plaintiffs purchasing the leggings. That said, however, Defendants cannot fully
   evaluate the scope of potential prejudice without information about what testing Plaintiffs might
   conduct. The third factor is whether non-destructive alternative methods exist. This factor weighs
   against Plaintiffs because Plaintiffs have conceded that the testing is not yet necessary. In any
   event, alternative methods to testing Defendants’ leggings—regardless of the type of testing—
   exist because Plaintiffs can certainly test their own leggings.2 The final factor is whether
   safeguards should be implemented to minimize prejudice to the producing party. Defendants
   cannot devise adequate safeguards if it does not know what the testing involves.

                                                 Very truly yours,

                                                 RUTAN & TUCKER, LLP


                                                 Alejandro S. Angulo


   1
      It appears that Plaintiffs have called upon the Court to adjudicate an issue that may never arise.
   2
      If Plaintiffs elect to conduct destructive testing of their own leggings, this motion would be
   more properly characterized as a motion for a protective order. See Mirchandani, 235 F.R.D. at
   613.

   2814/033910-0005
   15679887.3 a10/23/20
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 4 of 56 Page ID #:2076




                             EXHIBIT A
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 5 of 56 Page ID #:2077
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 6 of 56 Page ID #:2078
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 7 of 56 Page ID #:2079
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 8 of 56 Page ID #:2080
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 9 of 56 Page ID #:2081
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 10 of 56 Page ID
                                 #:2082
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 11 of 56 Page ID
                                 #:2083
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 12 of 56 Page ID
                                 #:2084




                          EXHIBIT B
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 13 of 56 Page ID
                                 #:2085
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 14 of 56 Page ID
                                 #:2086
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 15 of 56 Page ID
                                 #:2087
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 16 of 56 Page ID
                                 #:2088
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 17 of 56 Page ID
                                 #:2089
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 18 of 56 Page ID
                                 #:2090
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 19 of 56 Page ID
                                 #:2091
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 20 of 56 Page ID
                                 #:2092
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 21 of 56 Page ID
                                 #:2093




                          EXHIBIT C
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 22 of 56 Page ID
                                 #:2094


   Rosemary M. Rivas (State Bar No. 209147)
 1 Email: rrivas@zlk.com
   Rosanne L. Mah (State Bar No. 242628)
 2 Email: rmah@zlk.com
   LEVI & KORSINSKY, LLP
 3 388 Market Street, Suite 1300
   San Francisco, California 94111
 4 Telephone: (415) 373-1671
   Facsimile: (415) 484-1294
 5
   Interim Lead Counsel for Plaintiffs
 6 and Proposed Classes
 7 Alejandro S. Angulo (State Bar No. 217823)
   Email: aangulo@rutan.com
 8 Bradley A. Chapin (State Bar No. 232885)
   Email: bchapin@rutan.com
 9 RUTAN & TUCKER, LLP
   611 Anton Boulevard, Suite 1400
10 Costa Mesa, California 92626-1931
   Telephone: (714) 631-5100
11 Facsimile: (714) 546-9035
12 Attorneys for Defendants
   LLR, Inc. and LuLaRoe, LLC
13
14                      UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
15                                 EASTERN DIVISION
16
    TANYA MACK; SUZANNE JONES; Case No. 5:17-cv-00853-JGB-SHK
17 CAITLIN GOODWIN, MINA
    NICOLLE ULASZEK BENJAMIN;              Consolidated With:
18 TERRI DORAN; and EMMA
                                                    2:17-cv-07252-JBG(AFMx)
    HEINICHEN on behalf of themselves               2:17-cv-07259-JGB(Ex)
19 and all others similarly situated,
                                                    2:17-cv-07308-JGB(AFMx)
20                                                  2:17-cv-07310-JGB(Ex)
                       Plaintiffs,
21
    v.                                     DISCOVERY MATTER
22
                                           AMENDED JOINT STIPULATION
23 LLR, INC. and LULAROE, LLC,
                                           RE TESTING PROTOCOL
24                     Defendants.         NUMBER 1
25
26
27
28

       AMENDED JOINT STIPULATION RE TESTING PROTOCOL NUMBER 1
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 23 of 56 Page ID
                                 #:2095



 1         This agreement is entered into by Plaintiffs Suzanne Jones, Caitlin Goodwin,
 2 Tanya Mack, Mina Nicolle Ulaszek Benjamin, Emma Heinechen, and Terri Doran
 3 (“Plaintiffs”) on the one hand, and by Defendants LLR, Inc. and LuLaRoe, LLC
 4 (“Defendants”), on the other hand. Plaintiffs and Defendants are collectively
 5 referred to herein as “Parties” or “Party.”
 6         This amended protocol is intended to replace the Joint Stipulation Re: Testing
 7 Protocol Number 1 that the Parties entered into on or about ______________. The
 8 Parties intend this amended protocol to set forth the agreed-to procedures for the
 9 inspection and testing of Plaintiffs’ leggings that were physically inspected, bagged,
10 photographed and identified as exhibits by Defendants during the depositions of
11 Plaintiffs (the “Leggings”). Exhibit A attached hereto itemizes the Leggings. The
12 Leggings have been in Plaintiffs’ possession, custody, and control since being
13 bagged and marked as deposition exhibits at Plaintiffs’ depositions. For purposes of
14 this amended protocol only, the Parties agree to the following definitions,
15 procedures, and conditions:
16                                     DEFINITIONS
17               a.     As used herein, the term “Non-Destructive Examination” refers
18 only to the visual or physical examination of one or more of the Leggings. Non-
19 Destructive Examination does not involve altering the appearance, properties, or
20 constituent parts of any Legging. Non-Destructive Examination may, however,
21 include photographic or digital recording, or other physical documentation of what is
22 observed, including the taking of measurements, so long as it does not alter any
23 aspect of the appearance or the properties of the Leggings as set forth above. The
24 Parties are permitted to record, through photographs or through digital recording, the
25 Non-Destructive Examination being performed.
26               b.     As used herein, the term “Destructive Testing” refers only to any
27 testing of one or more of the Leggings that permanently alters the appearance,
28 properties, or constituent parts of any of the Leggings. Destructive Testing may

                                   1
        AMENDED JOINT STIPULATION RE TESTING PROTOCOL NUMBER 1
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 24 of 56 Page ID
                                 #:2096



 1 include removing a 5-inch by 5-inch piece of fabric from the Leggings and
 2 performing tests on this 5-inch by 5-inch piece of fabric.
 3                c.     The Parties neither waive, nor intend to waive, any privilege that
 4 may apply to the results of any Non-Destructive Examination or Destructive Testing
 5 performed.
 6                                        PROTOCOL
 7
           1.     Any Non-Destructive Testing that Plaintiffs elect to perform on the
 8
     Leggings shall be subject to the following:
 9
                  a.     Plaintiffs may conduct Non-Destructive Examination at any time
10
     of the Leggings without notice to Defendants.
11
                  b.     Plaintiffs may, but are not required to, allow Defendants, their
12
     experts, or their agents, to be present during any portion of Plaintiffs’ Non-
13
     Destructive Examination.
14
           2.     Any Non-Destructive Testing that Defendants elect to perform on the
15
     Leggings shall be subject to the following:
16
                  a.     Defendants shall provide Plaintiffs with 21 days’ written notice,
17
     and shall identify the Leggings by exhibit number or, for those Leggings not given
18
     an exhibit number during a deposition, by identifying the garment as referenced
19
     during the respective Plaintiff’s deposition.
20
                  b.     Defendants may, but are not required to, allow Plaintiffs, their
21
     experts, or their agents, to be present during any portion of Defendants’ Non-
22
     Destructive Examination.
23
                  c.     Upon such request to inspect by Defendants, counsel for
24
     Plaintiffs shall cause the identified Leggings to be (1) delivered in person, or
25
     (2) shipped either by Federal Express or by Overnight Mail (tracking required) to the
26
     location requested by Defendants. Defendants must return the Leggings to Plaintiffs
27
     with 21 business days of receipt in the same condition as received. Defendants must
28

                                   2
        AMENDED JOINT STIPULATION RE TESTING PROTOCOL NUMBER 1
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 25 of 56 Page ID
                                 #:2097



 1 take extreme care to document and maintain the organization of the Leggings (as set
 2 forth on the record at Plaintiffs’ depositions). Return delivery shall be made in the
 3 same manner outlined above for delivery to Defendants.
 4         3.     Any Destructive Testing that Plaintiffs elect to perform on the Leggings
 5 shall be subject to the following:
 6                a.    Plaintiffs shall provide Defendants with at least 21 days’ written
 7 notice that Plaintiffs will be performing Destructive Testing on any of the Leggings.
 8                b.    Defendants, Defendants’ counsel of record, and/or Defendants’
 9 agents, shall be permitted to observe and record any Destructive Testing performed
10 by Plaintiffs on the Leggings.
11                c.    Plaintiffs shall record by video, with audio, any Destructive
12 Testing that Plaintiffs perform on any of the Leggings.
13         4.     Any Destructive Testing that Defendants elect to perform on the
14 Leggings shall be subject to the following:
15                a.    Defendants shall provide Plaintiffs with 21 days’ written notice,
16 and shall identify the Leggings by exhibit number or, for those Leggings not given
17 an exhibit number during a deposition, by identifying the garment as referenced
18 during the respective Plaintiff’s deposition. Upon such request to inspect by
19 Defendants, counsel for Plaintiffs shall cause the identified Leggings to be
20 (1) delivered in person or (2) shipped either by Federal Express or by Overnight Mail
21 (tracking required) to the location requested by Defendants. Defendants must return
22 the Leggings to Plaintiffs within 21 business days of receipt in the same condition as
23 received. Defendants must take extreme care to document and maintain the
24 organization of the Leggings (as set forth on the record at Plaintiffs’ depositions).
25 Return delivery shall be made in the same manner outlined above for delivery to
26 Defendants.
27                b.    Defendants shall record by video, with audio, any Destructive
28 Testing performed on any of the Leggings.

                                   3
        AMENDED JOINT STIPULATION RE TESTING PROTOCOL NUMBER 1
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 26 of 56 Page ID
                                 #:2098



 1 IT IS SO STIPULATED, through Counsel of Record:
 2
 3 Dated: October __, 2020             LEVI & KORSINSKY, LLP
 4                                     _______________________________
                                       Rosemary Rivas
 5                                     LEVI & KORSINSKY, LLP
                                       388 Market Street, Suite 1300
 6                                     San Francisco, California 94111
                                       Telephone: (415) 373-1671
 7                                     Facsimile: (415) 484-1294
 8                                     Counsel for Plaintiffs
 9
     Dated: October __, 2020           RUTAN & TUCKER, LLP
10
                                       ________________________________
11                                     Bradley A. Chapin
                                       RUTAN & TUCKER, LLP
12                                     611 Anton Boulevard, Suite 1400
                                       Costa Mesa, California 92626-1931
13                                     Telephone: (714) 631-5100
                                       Facsimile: (714) 546-9035
14
                                       Counsel for Defendants
15
16
17
18
19
20                                   EXHIBIT A
21      Deponent                Exhibit No. for Leggings    Description of Defect
22   1 Mina Nicolle Ulazek      73 – Teal                   No issues
       Benjamin
23                              74 – Blue                   No issues
                                75 – Yellow                 No issues
24                              76 – Black & White          Not aware of any issues
                                Vertical Stripe             b/c not worn yet.
25                              81 – Black & White          Not worn yet.
26                              Stripe
                                82 – Maroon                 No issues
27                              Frankenstein
                                83 – Red “Love” Tall &      No issues
28                              Curvy

                                   4
        AMENDED JOINT STIPULATION RE TESTING PROTOCOL NUMBER 1
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 27 of 56 Page ID
                                 #:2099


                                85 – Stripe & Hearts       No issues
 1                              Tall & Curvy
                                86 – Black & White         No issues
 2                              Spiderwebs
                                87 – Old-fashioned         Sizing issue (too small)
 3                              Roller Skate
                                88 – Cassette Tape         Not aware of any issues
 4                                                         b/c not worn yet.
                                89 – Light Blue            No issues
 5                              90 – Gray & Purple         No issues
 6                              Stripe
                                91 – Santa Clause Tall &   Not remember any issues
 7                              Curvy
                                92 – Maroon                Holes
 8                              93 – Heather Gray Tall     Seam problem
                                & Curvy
 9                              94 – Blue Bicycle          Hole
                                95 – Maroon Skeleton       Holes
10                              Fairy
                                96 – Pie & Circle          Holes
11                              97 – Navy with Red         Small hole
                                Triangle
12                              98 – Green Triangle &      Sizing (too small)
                                Bat
13                              99 – Black Old-fashioned   Not aware of any issues
                                Telephone                  b/c not worn yet.
14                              100 - Telephone            Sizing
                                101 – Pink & Red Stripe    Sizing (too small)
15                              & Hearts
                                102 – Red “Love” One       Sizing
16                              Size
                                103 – Old Radio & TV       Sizing (too small)
17
     2 Caitlin Goodwin          7                          Holes
18
19
     3 Suzanne Jones            209                        No issues
20                              210                        No issues
                                211                        No issues
21                              212                        No issues
                                213                        No issues
22                              214                        No issues
                                215                        Thicker material, not
23                                                         buttery
24                              216                        Inconsistent sizing
                                                           (Waist too tight)
25                              217                        Thick material, like
                                                           sandpaper
26                              218                        Sizing issue (too thin,
                                                           one leg wider than other)
27                              219                        Sizing issue (too small,
                                                           sewing issue, one leg
28                                                         shorter than other)

                                  5
       AMENDED JOINT STIPULATION RE TESTING PROTOCOL NUMBER 1
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 28 of 56 Page ID
                                 #:2100


                                220                       Material issue (too thin,
 1                                                        not buttery)
                                221                       Sizing issue (too small)
 2                              222                       Sizing issue (waist too
                                                          tight)
 3                              223                       Sizing issue (one leg
                                                          shorter than other)
 4                              224                       Sizing issue (one leg
                                                          wider than other), thick
 5                                                        material
 6                              225                       Sizing issue (one leg
                                                          shorter than other)
 7                              226                       Fabric like sandpaper
                                227                       Sizing issue (one leg
 8                                                        wider than other)
                                228                       Sizing issue (one leg
 9                                                        shorter than other)
                                229                       Too tight in the waist
10                              230                       No issues.
                                231                       Sizing issue (too tight in
11                                                        waist)
                                232                       No issues
12                              233                       Sizing issue (shorter
                                                          than other), thick and
13                                                        rough material
                                234                       Sizing issue (waist too
14                                                        tight)
                                235                       No issues.
15                              236                       Sizing issue (one leg
                                                          shorter than other, waist
16                                                        too tight)
                                237                       Sizing issue (too small,
17                                                        too short)
                                238                       No issues.
18                              239                       Sizing issue (shorter
                                                          than other, too long in
19                                                        crotch area), material
                                                          like sandpaper
20                              240                       No issues
                                241                       No issues
21                              242                       Sizing issue (one leg
                                                          shorter than other)
22                              243                       Sizing issue (too long in
                                                          crotch area)
23                              244                       Sizing issue (waist too
                                                          small)
24                              245                       Sizing issue (too tight)
                                246                       Sizing issue (too long in
25                                                        crotch area)
                                247                       Sizing issue (too long in
26                                                        crotch area)
                                248                       No issues
27
28

                                  6
       AMENDED JOINT STIPULATION RE TESTING PROTOCOL NUMBER 1
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 29 of 56 Page ID
                                 #:2101


                                249                       Sizing issue (one leg
 1                                                        shorter than other, too
                                                          long in crotch area)
 2                              250                       Sizing issue (one leg
                                                          shorter than other, waist
 3                                                        too tight)
                                251                       Hole when put on first
 4                                                        time
                                252                       Sizing issue (one leg
 5                                                        shorter than other,
                                                          crotch area too big),
 6                                                        misplaced tag, faulty
                                                          waist
 7                              253                       Dye running
 8                              254                       Sizing issue (waist too
                                                          tight)
 9                              255                       Sizing issue (one leg
                                                          shorter than other) and
10                                                        feels like sandpaper
                                256                       Sizing issue (one leg
11                                                        shorter than other, waist
                                                          too tight, crotch area too
12                                                        long)
                                257                       Sizing issue (little bit
13                                                        shorter, waist larger
                                                          than normal)
14                              258                       No issues
                                259                       Sizing issue (too small in
15                                                        waist)
                                260                       No Issues
16                              261                       Sizing issue (too long in
                                                          crotch area)
17                              262                       No issues
                                263                       Sizing issue (little bit
18                                                        shorter)
                                264                       Sizing issue (one leg
19                                                        shorter than other)
                                265                       Sizing issue (too long in
20                                                        crotch area)
                                266                       Sizing issue (too long in
21                                                        crotch area and torso)
                                267                       No issues
22                              268                       No issues
                                269                       No issues
23                              270                       Sizing issue (thick band
                                                          and long crotch), design
24                                                        doesn’t line up
                                271                       Sizing issue (too long in
25                                                        crotch area)
                                272                       Sizing issue (waist too
26                                                        tight)
                                273                       Sizing issue (waist is too
27                                                        high and crotch area is
                                                          too long)
28                              274                       No issues
                                  7
       AMENDED JOINT STIPULATION RE TESTING PROTOCOL NUMBER 1
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 30 of 56 Page ID
                                 #:2102


                                275                        Sizing issue (too long in
 1                                                         crotch area); thick
                                                           suffocating material;
 2                                                         design stolen from artist
                                276                        Never opened so no
 3                                                         complaints
 4   4 Tanya Mack               181 – Valentines           No issues
                                182 – gray with yellow,    Inconsistent sizing
 5                              green, white triangles
 6                              183 – pink stripes and     Inconsistent sizing
                                different patterns
 7                              184 – red & pinkish        No issues
                                flowers
 8                              185 – light blue with      Inconsistent sizing
                                snowflakes and
 9                              Christmas tree & little
                                elves
10                              186 – navy blue with red   No issues
                                & green diamonds &
11                              Santa Clauses
                                187 – red with reindeer    Sizing issue
12                              and snowflakes
                                188 – black with hearts    No issues
13                              in pink, white, red

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                  8
       AMENDED JOINT STIPULATION RE TESTING PROTOCOL NUMBER 1
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 31 of 56 Page ID
                                 #:2103




                          EXHIBIT D
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 32 of 56 Page ID
                               Billy
                                 #:2104H. Chiang

     1

     2

     3                 REMOTE VIDEOTAPED DEPOSITION OF PROVIDENCE
     4     INDUSTRIES, LLC DBA MYDYER, BILLY H. CHIANG, VOLUME
     5     NO. I, taken on behalf of Plaintiffs, at Mission
     6     Viejo, California, beginning at 10:19 a.m. and
     7     ending at 7:11 p.m., on Thursday, August 27th, 2020,
     8     before Monica Lepe-Georg, Certified Shorthand
     9     Reporter No. 11976.
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

   Golkow Litigation Services                                            Page 2
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 33 of 56 Page ID
                               Billy
                                 #:2105H. Chiang

     1                     UNITED STATES DISTRICT COURT
     2                    CENTRAL DISTRICT OF CALIFORNIA
     3
     4    TANYA MACK; SUZANNE JONES;    )
          CAITLIN GOODWIN; MINA         )
     5    NICOLLE ULASZER ULASZEK       )
          BENJAMIN; TERRI DORAN, and    )
     6    EMMA HEINICHEN on behalf of   )            No.
          themselves and all others     )            5:15-cv-00853-JGB-
     7    similarly situated,           )            SHK
                                        )
     8                   Plaintiffs,    )
                                        )
     9    vs.                           )
                                        )
    10    LLR, INC. And LULAROE, LLC,   )
                                        )
    11                   Defendants.    )
          ______________________________)
    12
    13
    14                     VIDEOTAPED DEPOSITION OF
    15               PROVIDENCE INDUSTRIES, LLC DBA MYDYER
    16                          BILLY H. CHIANG
    17                              Volume I
    18                      APPEARING REMOTELY FROM
    19                     MISSION VIEJO, CALIFORNIA
    20                    THURSDAY, AUGUST 27TH, 2020
    21
    22     REPORTED BY:
           MONICA LEPE-GEORG
    23     CSR No. 11976
           APPEARING REMOTELY FROM CLOVERDALE, CALIFORNIA
    24
           Job No. 252678
    25     PAGES 1 - 321

   Golkow Litigation Services                                            Page 1
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 34 of 56 Page ID
                               Billy
                                 #:2106H. Chiang

     1                           REMOTE APPEARANCES
     2

     3     FOR PLAINTIFFS:
     4             WALSH, PLLC
     5             BY:    BONNER C. WALSH, ESQ.
     6             1561 Long Haul Road
     7             Grangeville, Idaho 83530
     8             Telephone:      541.359.9827
     9             Fax:    866.503.8206
    10             E-mail:     bonner@walshpllc.com
    11

    12     CO-COUNSEL:
    13             FARUQI & FARUQI, LLP
    14             BY:    JOSHUA NASSIR, ESQ.
    15             10866 Wilshire Boulevard
    16             Suite 1470
    17             Los Angeles, California 90024
    18             Telephone:      424.256.2884
    19             Fax:    424.2562885
    20             E-mail:     jnassir@faruqilaw.com
    21

    22

    23

    24

    25

   Golkow Litigation Services                                            Page 3
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 35 of 56 Page ID
                               Billy
                                 #:2107H. Chiang

     1     REMOTE APPEARANCES (Continued):
     2

     3     FOR DEFENDANTS:
     4             RUTAN & TUCKER, LLP
     5             BY:    ALEJANDRO S. ANGULO, ESQ.
     6             611 Anton Boulevard
     7             Suite 1400
     8             Costa Mesa, CA 92626
     9             Telephone:      714.641.3401
    10             Fax:    N/A
    11             E-mail:     aangulo@rutan.com
    12

    13     CO-COUNSEL:
    14             RUTAN & TUCKER, LLP
    15             BY:    MARY CHRISTINE BRADY, ESQ.
    16             611 Anton Boulevard
    17             Suite 1400
    18             Costa Mesa, CA 92626
    19             Telephone:      714.662.4605
    20             Fax:    N/A
    21             E-mail:     mbrady@rutan.com
    22

    23

    24

    25

   Golkow Litigation Services                                            Page 4
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 36 of 56 Page ID
                               Billy
                                 #:2108H. Chiang

     1     REMOTE APPEARANCES (Continued):
     2

     3     FOR DEFENDANT:
     4             FLORATOS LOLL & DEVINE, APLC
     5             BY:    WILLIAM J. FLORATOS, ESQ.
     6             26023 Acero
     7             Suite 100
     8             Mission Viejo, California 92691
     9             Telephone:      714.641.1222
    10             Fax:    714.641.1333
    11             E-mail:     waf@floratosloll.com
    12

    13     FOR THE DEPONENT:
    14             REED SMITH, LLP
    15             BY:    JONATHAN D. GERSHON, ESQ.
    16             355 South Grand Avenue
    17             Suite 2900
    18             Los Angeles, California 90071
    19             Telephone:      213.457.8159
    20             Fax:    213.457.8080
    21             E-mail:     jgershon@reedsmith.com
    22

    23

    24

    25

   Golkow Litigation Services                                            Page 5
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 37 of 56 Page ID
                               Billy
                                 #:2109H. Chiang

     1     REMOTE APPEARANCES (Continued):
     2

     3     CO-COUNSEL FOR THE DEPONENT (AFTERNOON SESSION):
     4             REED SMITH, LLP
     5             BY:    MARSHA HOUSTON, ESQ.
     6             355 South Grand Avenue
     7             Suite 2900
     8             Los Angeles, California 90071
     9             Telephone:      213.457.8067
    10             Fax:    213.457.8080
    11             E-mail:     mhouston@reedsmith.com
    12

    13     Also Present:
    14             Jim Lopez, Videographer
    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

   Golkow Litigation Services                                            Page 6
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 38 of 56 Page ID
                               Billy
                                 #:2110H. Chiang

     1         REPORTED REMOTELY FROM CLOVERDALE, CALIFORNIA
     2                     THURSDAY, AUGUST 27TH, 2020
     3                        10:19 a.m. - 7:11 p.m.
     4                 THE VIDEOGRAPHER:        We are now on the
     5     record.     My name is Jim Lopez, I'm a videographer
     6     for Golkow Litigation Services.            Today's date is
     7     August 27th, 2020, and the time is approximately
     8     10:19 a.m.      This remote video deposition is being
     9     held in the matter of Tanya Mack, et al., versus
    10     LLR, Inc., and LuLaRoe, LLC, for the United States
    11     District Court, Central District of California.                 The
    12     deponent is PMK of Providence Industries, LLC, DBA
    13     MyDyer, Billy Chiang.         All parties to this
    14     deposition are appearing remotely and have agreed to
    15     the witness being sworn in remotely.
    16                 Due to the nature of remote reporting,
    17     please pause briefly before speaking to ensure all
    18     parties are heard completely.
    19                 Will counsel please identify themselves?
    20                 MR. WALSH:      Bonner Walsh for the plaintiffs
    21     in this matter.
    22                 MR. NASSIR:      Joshua Nassir also for the
    23     plaintiffs in this matter.
    24                 MR. ANGULO:      Alejandro Angulo for LLR,
    25     Inc., and LuLaRoe.

   Golkow Litigation Services                                           Page 10
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 39 of 56 Page ID
                               Billy
                                 #:2111H. Chiang

     1                 MR. GERSHON:      Jonathan Gershon on behalf of
     2     Providence Industries.
     3                 MR. FLORATOS:       William Floratos, also for
     4     LLR, Inc., and LuLaRoe.
     5                 MS. BRADY:      Mary Brady from Rutan & Tucker,
     6     also for LLR and LuLaRoe.
     7                 THE VIDEOGRAPHER:        The court reporter is
     8     Monica Lepe-Georg and she may now swear in the
     9     witness.
    10                 (Witness sworn.)
    11                                 ---oOo---
    12             PROVIDENCE INDUSTRIES, LLC DBA MYDYER,
    13                             BILLY H. CHIANG,
    14     having been administered an oath, was examined and
    15     testified as follows:
    16                               EXAMINATION
    17     BY MR. WALSH:
    18           Q.    Mr. Chiang, would you state your full name
    19     for the record, please?
    20           A.    Billy Chiang.
    21           Q.    And how would you like me to address you
    22     here today?      Mr. Chiang or Billy or do you have a
    23     preference?
    24           A.    Billy is fine.
    25           Q.    Okay.    Thank you.

   Golkow Litigation Services                                           Page 11
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 40 of 56 Page ID
                               Billy
                                 #:2112H. Chiang

     1     returned to MyDyer, were returned to LuLaRoe first?
     2           A.    No, it went directly to LuLaRoe and some
     3     came directly to us.         Nothing from LuLaRoe came to
     4     us.
     5           Q.    Okay.    Just so we're clear, so the path was
     6     either items went directly to LuLaRoe from consumers
     7     or they went directly to MyDyer from consumers?
     8           A.    Correct.
     9           Q.    Did any of the products ever go from
    10     LuLaRoe to MyDyer under these return policies?
    11           A.    No.
    12           Q.    Okay.    So, if the products were sent to
    13     LuLaRoe -- LuLaRoe under a return policy, those
    14     products were retained by LuLaRoe?
    15           A.    Correct.
    16                 MR. ANGULO:      Objection.     Lacks foundation.
    17     Calls for speculation.
    18     BY MR. WALSH:
    19           Q.    And if MyDyer received any products under
    20     these return policies, they received them directly
    21     from consumers and consultants; is that correct?
    22           A.    Yes.
    23           Q.    What was MyDyer's responsibility for the
    24     return products after they were received by -- by
    25     MyDyer?

   Golkow Litigation Services                                           Page 96
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 41 of 56 Page ID
                               Billy
                                 #:2113H. Chiang

     1           A.    Our response was to record the item, record
     2     the item by who sent it, what type of defects, if
     3     any, and what kind of return policy it fell under.
     4           Q.    And did MyDyer provide LuLaRoe a refund on
     5     those products?
     6           A.    Refund to LuLaRoe, no.
     7           Q.    Did MyDyer provide a replacement to LuLaRoe
     8     for those products?
     9           A.    No.
    10           Q.    Did MyDyer provide a credit on future
    11     orders to LuLaRoe for those products?
    12           A.    No.
    13           Q.    Did MyDyer issue refunds to anyone,
    14     including end consumers, on any of those products?
    15           A.    No.
    16           Q.    Who issued refunds on those returned
    17     products, if you know?
    18           A.    No idea.
    19           Q.    What happened with those returned products
    20     that were received --
    21                 Well, when MyDyer received returned
    22     products that they manufactured for LuLaRoe, how
    23     were those products preserved?
    24           A.    We inventorized it, we categorized if it
    25     fell with defects or A quality goods, we placed them

   Golkow Litigation Services                                           Page 97
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 42 of 56 Page ID
                               Billy
                                 #:2114H. Chiang

     1     in boxes, in pallets, shrink-wrapped and stored in
     2     our facility.
     3           Q.    Were they sorted by product or just
     4     packaged as they came in?
     5           A.    Packaged as they came in.
     6           Q.    Okay.    So, leggings were never sorted
     7     separately from any other of the products, correct?
     8           A.    No.
     9           Q.    You mentioned that the items were wrapped
    10     and then palletized; is that correct?
    11           A.    We folded, put it in boxes, inventorized,
    12     and shrink-wrapped into a pallet and stored in
    13     our -- in our racks in our warehouse.
    14           Q.    And your warehouse, is that a
    15     temperature-controlled environment?
    16           A.    Not to the specific, but it falls under
    17     100 degrees Fahrenheit.
    18           Q.    Is humidity measured in that facility or is
    19     that something that's not kept track of?
    20           A.    No, we don't keep track of that.
    21           Q.    Okay.    After the product came to MyDyer, as
    22     it --
    23                 After the return -- we would say strike
    24     that, but everything gets recorded these days.
    25     So --

   Golkow Litigation Services                                           Page 98
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 43 of 56 Page ID
                                 #:2115




                          EXHIBIT E
            Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 44 of 56 Page ID
                                             #:2116
                                                                                                                           MyDyer
                                                                                                                Number : KORT17050107
 GARMENT TEST REPORT
                                                                                                                Date : 02-Jun-2017
    Applicant:       SAE-A TRADING CO., LTD.                                                                                     OVERALL RATING
                     SAE-A BLDG, YEONGDONG-DAERO                                                                                        X        PASS
                     (BLVD) 429, GANGNAM-GU, SEOUL,
                     135-846, KOREA                                                                                                              FAIL
    Attn:            Mydyer Team                                                                                                                 DATA
    (C/O : Jin,Carmen,Steven Yoo,Andrea Yoon,Kathy
    Young,Eunice Hong,Jennifer Na,Jessica
    Kang,Vivienne Song,Eunice.Park,Claire Moon,Linda
    Lee,Cindy Cho,Yenifer G. Lopez,Shelly Kim)

    Vendor Name:                                       Sae-a Trading Co., Ltd.
    Brand Name:                                        Lularoe
    LLR PO No.:                                        LLR DC/DE-6145 JUL
    Style No:                                          Legging
    Sample Description As Declared:                    Brushed Jersey Knit Leggings
    Fibre Content:                                     92% Polyester 8% Spandex
    Fabric Weight:                                     190g/m2
    Yarn Size:                                         -
    Colour:                                            TGTO Thumper70's Art 6
    Season and Year:                                   Jul 2017
    End Use:                                           Leggings
    Print/Dye Type:                                    -
    Finish/Treatment:                                  -
    Category:                                          Children's (3+ years), Children's (3 years and under)
    Product Type:                                      Garment
    Testing Type:                                      Initial
    Fabric Type:                                       Knit
    Testing Package Type:                              Full Package
    Standard:                                          -
    Date Received/Date Test Started:                   30 May 2017
    Previous Report No.:                               KORT17040467
    Reference:                                         -

   Applicant Provided Care Instructions :
   Machine Wash Cold
   Gentle Cycle
   Do Not Bleach
   Hang Dry
   Do Not Iron
   Or You'll Be Sad


 AUTHORIZED BY
 Intertek Testing Services Korea Ltd. [Korea-TXT]



 JACK KIM
 DEPUTY GENERAL MANAGER

                                               Intertek Testing Services Korea Ltd.                                                         Page 1 of 10
                           (1st Floor, A-Ju Digital Tower, Seongsu-dong 2-ga) 7, Achasan-ro 5-gil, Seongdong-gu, Seoul, 04793, Korea,
                                                    Tel# 82-2-6090-9500 Fax# 82-2-3409-0026 www.intertek.com




CONFIDENTIAL                                                                                                                                            LLRMK0000225034
       Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 45 of 56 Page ID
                                        #:2117
                                                                                                                   MyDyer
                                                                                                        Number : KORT17050107
 GARMENT TEST REPORT
                                                                                                        Date : 02-Jun-2017
                                         ORIGINAL SAMPLE PHOTO




                                         cont


                       test




                                       Intertek Testing Services Korea Ltd.                                                     Page 2 of 10
                   (1st Floor, A-Ju Digital Tower, Seongsu-dong 2-ga) 7, Achasan-ro 5-gil, Seongdong-gu, Seoul, 04793, Korea,
                                            Tel# 82-2-6090-9500 Fax# 82-2-3409-0026 www.intertek.com




CONFIDENTIAL                                                                                                                              LLRMK0000225035
         Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 46 of 56 Page ID
                                          #:2118
                                                                                                                          MyDyer
                                                                                                               Number : KORT17050107
 GARMENT TEST REPORT
                                                                                                               Date : 02-Jun-2017
 CONCLUSION :
 xxxxxxxx
 Dimensional Stability To Washing                                                                   M
 Appearance After Washing                                                                           M
 Seam Torque After Washing                                                                          M
 Color Fastness To Actual Laundering                                                                M
 Durability To Repeated Laundering                                                                 N/A
 Color Fastness To Crocking                                                                         M
 Fabric Weight                                                                                      M
 Seam Stretchability                                                                                M
 Drawstring Evaluation                                                                             N/A
 Sharp Points/Sharp Edges                                                                           M
 Torque Test                                                                                       N/A
 Tension Test                                                                                      N/A
 Small Part-Choking Hazards                                                                         M
 Stretch And Recovery                                                                               #
 Formaldehyde Spot Test                                                                             M
 Total Lead Content in Substrate                                                                   N/A
 Total Lead Content in Surface Coating                                                             N/A
 Cadmium                                                                                           N/A
 Phthalate Content Test                                                                            N/A
 Tracking Label                                                                                     #
 Wearing Apparel Flammability                                                                       M
 XRF Screening                                                                                      #

 M = Meet Applicant's Requirement F = Below Applicant's Requirement
 # = No Specified Requirement      * = No Submitted Information
 N/A = Not Applicable          R = See Remark
 - = Did Not Perform          NC = Not Conform
 C = Conform Label
 ** = Based upon the Weight Per Unit Area the sample is exempt from Flammability Testing in
 accordance with 16 CFR 1610.1(d).
 *** = Based upon the Fiber Content the sample is exempt from Flammability Testing in accordance with
 16 CFR 1610.1(d).




                                              Intertek Testing Services Korea Ltd.                                                     Page 3 of 10
                          (1st Floor, A-Ju Digital Tower, Seongsu-dong 2-ga) 7, Achasan-ro 5-gil, Seongdong-gu, Seoul, 04793, Korea,
                                                   Tel# 82-2-6090-9500 Fax# 82-2-3409-0026 www.intertek.com




CONFIDENTIAL                                                                                                                                     LLRMK0000225036
          Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 47 of 56 Page ID
                                           #:2119
                                                                                                                              MyDyer
                                                                                                                   Number : KORT17050107
 GARMENT TEST REPORT
                                                                                                                   Date : 02-Jun-2017
 TEST CONDUCTED (AS REQUESTED BY THE APPLICANT)

 1. Dimensional Stability To Washing
 AATCC 150-2012 , Test No. (2)II B, Machine Wash At 80°F, Gentle Cycle, In 1993 AATCC Standard Reference
 Detergent, With 1.8 Kg Load, Followed By Hang To Dry
                                       Original (inch) After 3 Washes Dimensional                                                                   Requirement
                                                             (inch)   Change (%)
 Waist                             15.6                                  15.6                      Neg                                                    -6/+2%
 Front Rise                         7.8                                   7.8                      Neg
 Back Rise                          8.6                                   8.6                      Neg
 Outseam                           23.0                                  23.0                      Neg
 Inseam                            16.4                                  16.4                      Neg
 Hip                               18.6                                  18.6                      Neg
 Bottom                             5.2                                   5.2                      Neg
 test
 REMARK:
 (+) Means Extension and (-) Means Shrinkage
 Neg = Negligible
 2. Appearance After Washing
 Visual Assessment , Machine Wash At 80°F, Gentle Cycle, In 1993 AATCC Standard Reference Detergent, With 1.8 Kg
 Load, Followed By Hang To Dry
 After 3 Washes
                                                                                                  Requirement
 Color Change                                                      4.0*                               4.0
 Self Staining                                                     4.5                                4.5
 Pilling                                                           4.5                                  -
 Other Appearance                                              Satisfactory                       Satisfactory

 REMARK:
 * = Others: 4.0, Black/Dark Grey: 4.5

 3. Seam Torque After Washing
 AATCC/ASTM TS-004 , Machine Wash At 80°F, Gentle Cycle, In 1993 AATCC Standard Reference Detergent, With
 1.8 Kg Load, Followed By Hang To Dry
 After 3 Washes (%)
                                                                                                                                                    Requirement
 Result                                                                          0.0                                                                  Max.5%




                                                  Intertek Testing Services Korea Ltd.                                                     Page 4 of 10
                              (1st Floor, A-Ju Digital Tower, Seongsu-dong 2-ga) 7, Achasan-ro 5-gil, Seongdong-gu, Seoul, 04793, Korea,
                                                       Tel# 82-2-6090-9500 Fax# 82-2-3409-0026 www.intertek.com




CONFIDENTIAL                                                                                                                                         LLRMK0000225037
          Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 48 of 56 Page ID
                                           #:2120
                                                                                                                           MyDyer
                                                                                                                Number : KORT17050107
 GARMENT TEST REPORT
                                                                       Date : 02-Jun-2017
 4. Color Fastness To Actual Laundering
 AATCC 150-2012 , Machine Wash At 80°F, Gentle Cycle, In 1993 AATCC Standard Reference Detergent, With 1.8 Kg
 Load, Followed By Hang To Dry (Grade)
 After 3 Washes
                                                                                                                                                 Requirement
 Color Change                                                                4.0*                                                                    4.0
 Color Staining                   Acetate                                    4.5                                                                     3.0
                                  Cotton                                     4.5
                                  Nylon                                      4.5
                                  Polyester                                  4.5
                                  Acrylic                                    4.5
                                  Wool                                       4.5
 Self Staining                                                               4.5                                                                       4.5

 REMARK:
 * = Others: 4.0, Black/Dark Grey: 4.5

 5. Durability To Repeated Laundering
 AATCC 150-2012
                                                                                                                                               Requirement
 Result                                                                             Not Applicable                                                 -

 6. Color Fastness To Crocking
 AATCC 8 - 2016 (Grade)
                                                                                                                                                 Requirement
 Dry                                                                          4.5                                                                    3.5
 Wet                                                                          4.5                                                                    2.0


 7. Fabric Weight
 ASTM D3776/D3776M-09a(R2013), Option C
                                                                                                                                                 Requirement
 g/m2                                                                                  198.0                                                     Min.190g/m2
 oz/yd2                                                                                 5.8




                                               Intertek Testing Services Korea Ltd.                                                     Page 5 of 10
                           (1st Floor, A-Ju Digital Tower, Seongsu-dong 2-ga) 7, Achasan-ro 5-gil, Seongdong-gu, Seoul, 04793, Korea,
                                                    Tel# 82-2-6090-9500 Fax# 82-2-3409-0026 www.intertek.com




CONFIDENTIAL                                                                                                                                      LLRMK0000225038
          Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 49 of 56 Page ID
                                           #:2121
                                                                                                                            MyDyer
                                                                                                                 Number : KORT17050107
 GARMENT TEST REPORT
                                                                                                                 Date : 02-Jun-2017
 8. Seam Stretchability
  AATCC/ASTM TS-015
                      Seam Strength (lbs)                             Elongation (%)                                                       Requirement
     Inseam                  47.9(FR)                                         141.0                                                         7lbf and/or
    Front Rise              23.6(STB)                                         106.0                                                       50% Elongation
    Back Rise           21.9(STB)                                             105.6
      Waist             55.1(STB)                                             276.6
   Waist Edge           18.8(STB)                                             153.4
   Bottom Hem           19.6(STB)                                             139.6
 REMARK:
 FR = Fabric Ruptured
 STB = Sewing Thread Broken

 9. Drawstring Evaluation
 ASTM F 1816-97
                                                                                                                                                  Requirement
 Result                                                                          Not Applicable

 10. Sharp Points/Sharp Edges
 16 CFR 1500.48 & 49
                                                                                                                                               Requirement
 Result                                                 No sharp poinst and sharp edges was found on the                                     No sharp points
                                                                        submitted sample.                                                    and sharp edges

 11. Torque Test
 16 CFR 1500. 51-53
                                                                                                                                                  Requirement
 Result                                                                                   N/A                                                           -
 REMARK:
 N/A = Not applicable due to no small articles was found on the submitted sample.

 12. Tension Test
 16 CFR 1500.51-53
                                                                                                                                                  Requirement
 Result                                                                                   N/A                                                           -
 REMARK:
 N/A = Not applicable due to no small articles was found on the submitted sample.

 13. Small Part-Choking Hazards
 16 CFR 1501
                                                                                                                                                  Requirement
 Result                                         After torque & tension test, no detached item was found                                           Not Allowed




                                                Intertek Testing Services Korea Ltd.                                                     Page 6 of 10
                            (1st Floor, A-Ju Digital Tower, Seongsu-dong 2-ga) 7, Achasan-ro 5-gil, Seongdong-gu, Seoul, 04793, Korea,
                                                     Tel# 82-2-6090-9500 Fax# 82-2-3409-0026 www.intertek.com




CONFIDENTIAL                                                                                                                                       LLRMK0000225039
           Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 50 of 56 Page ID
                                            #:2122
                                                                                                                             MyDyer
                                                                                                                  Number : KORT17050107
 GARMENT TEST REPORT
                                                                                                                  Date : 02-Jun-2017
 14. Stretch And Recovery
 In House Method
 Growth After 60 min (%)
                                                                                                                                                 Requirement
 Wales                                                                                         1.7                                                   -
 Courses                                                                                       3.3

 Elongation After Cycling Under 5 lbs Loading (%)
                                                                                                                                                 Requirement
 Wales                                                                                        60.0                                                   -
 Courses                                                                                      91.7

 Recovery After 60 min (%)
                                                                                                                                                 Requirement
 Wales                                                                                        95.2                                                   -
 Courses                                                                                      94.4

 REMARK:
 1. Original Distance : 60±3mm
 2. Tension Use : 5 lbs
 3. Percentage extension used for fabric growth : Wale 35%, Course 60%

 15. Formaldehyde Spot Test
 Spot Test
                                                                                                                                                   Requirement
 Result                                                                               Negative                                                      Negative

 16. Total Lead Content in Substrate
 CPSC-CH-E1002-08.3/ CPSC-CH-E1001-08.3
                                                                                                                                                   Requirement
 Result                                                                           Not Applicable                                                         -

 17. Total Lead Content in Surface Coating
 CPSC-CH-E1003-09.1
                                                                                                                                                   Requirement
 Result                                                                           Not Applicable                                                         -

 18. Cadmium
 EPA 3050B/3051
                                                                                                                                                   Requirement
 Result                                                                           Not Applicable                                                         -

 19. Phthalate Content Test
 CPSC-CH-C1001-09.3
                                                                                                                                                   Requirement
 Result                                                                           Not Applicable                                                         -




                                                 Intertek Testing Services Korea Ltd.                                                     Page 7 of 10
                             (1st Floor, A-Ju Digital Tower, Seongsu-dong 2-ga) 7, Achasan-ro 5-gil, Seongdong-gu, Seoul, 04793, Korea,
                                                      Tel# 82-2-6090-9500 Fax# 82-2-3409-0026 www.intertek.com




CONFIDENTIAL                                                                                                                                        LLRMK0000225040
         Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 51 of 56 Page ID
                                          #:2123
                                                                                                                          MyDyer
                                                                                                               Number : KORT17050107
 GARMENT TEST REPORT
                                                                                                               Date : 02-Jun-2017
 20. Tracking Label
 Consumer Product Safety Improvement Act of 2008
                                                                                                                                                Requirement
 Manufacturer Private Labeler                                                       Present                                                       Present
 Name
 Location of Production                                                             Present
 Date of Production                                                                 Present
 Cohort Information                                                                 Absent




                                              Intertek Testing Services Korea Ltd.                                                     Page 8 of 10
                          (1st Floor, A-Ju Digital Tower, Seongsu-dong 2-ga) 7, Achasan-ro 5-gil, Seongdong-gu, Seoul, 04793, Korea,
                                                   Tel# 82-2-6090-9500 Fax# 82-2-3409-0026 www.intertek.com




CONFIDENTIAL                                                                                                                                     LLRMK0000225041
           Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 52 of 56 Page ID
                                            #:2124
                                                                                                                                   MyDyer
                                                                                                                        Number : KORT17050107
 GARMENT TEST REPORT
                                                                                                                        Date : 02-Jun-2017
 21. Wearing Apparel Flammability
 16 CFR 1610 - 2008

         Plain Surface                                 Raised Surface

 Burn Direction:                                                     Burn Direction:
                                           Length                                                                     Length

                                           Width                                                                      Width


 PRELIM RAISED SURFACE :                                             PRELIM RAISED SURFACE :
 Length      SF poi                                                  Length     SF poi
 Width              SF poi                                           Width                SF poi                                                  Requirement
                      Original (seconds)                             After One Drycleaning/Laundering (Seconds)
 1.                             SF poi                               1.                                     SF poi                                      Class 1
 2.                             SF poi                               2.                                     SF poi
 3.                             SF poi                               3.                                     SF poi
 4.                             SF poi                               4.                                     SF poi
 5.                             SF poi                               5.                                     SF poi
 Classification :                                   Class 1, Normal Flammability

                                                    Class 2, Intermediate Flammability, Raised Surface
                                            LJ
                                                    Class 3, Rapid And Intense Burning
                                            LJ
 EXPLANATION OF FLAMMABILITY RESULTS :
 *IBE               IGNITED , BUT EXTINGUISHED, THE ASTERISK (*) DENOTES A BURN THAT GOES UNDER THE CORD
                    WITHOUT BREAKING THE CORD.
 DNI                DID NOT IGNITE.
 IBE                IGNITED , BUT EXTINGUISHED.
 0.0 IBE            ACTUAL TIME OF BURN FROM IGNITION UNTIL THE FLAME SEVERS THE CORD DIRECTLY ABOVE THE
                    SPECIMEN (RELEASING THE WEIGHT WHICH IN TURN STOPS THE TIMER) WILL GIVE A NUMERICAL TIME IN
                    0.0 SECONDS.
 *0.0 SFBB POI      TIME IN SECONDS, SURFACE FLASH BASE BURN POSSIBLY STARTING AT THE POINT OF IMPINGEMENT. THE
                    ASTERISK IS ACCOMPANIED BY THE FOLLOWING:" UNABLE TO MAKE ABSOLUTE DETERMINATION AS TO
                    SOURCE OF BASE BURNS." BURNING.IT DOES NOT QUALITY AS A BASE BURN UNDER THE CURRENT
                    INTERPRETATION OF CFR 1610.
 0.0 SF ONLY        TIME IN SECONDS, SURFACE FLASH ONLY.NO DAMAGE TO THE BASE FABRIC.
 *0.0 SFBB          TIME IN SECONDS, SURFACE FLASH BASE BURN.BASE STARTS BURNING AT POINTS OTHER THAN POINT OF
                    IMPINGEMENT.
 0.0 SFBB POI       TIME IN SECONDS, SURFACE FLASH BASE BURN.BASE STARTS BURNING AT POINTS OTHER THAN POINT OF
                    IMPINGEMENT.
 SF PW              SURFACE FLASH, PART WAY.NO TIME SHOWN BECAUSE THE SURFACE FLASH DID NOT REACH THE CORD.
 SF UC              SURFACE FLASH UNDER THE CORD , BUT DOES NOT BREAK THE CORD.
 SF POI             SURFACE FLASH, AT POINT OF IMPINGEMENT ONLY(EQUIVALENT TO "DID NOT IGNITE" FOR PLAIN SURFACE
                    ).
 #                  PLAIN SURFACE FABRIC WITH AN AVERAGE BURN TIME LESS THAN 4.0 SECONDS AS CLASS 3
                    FLAMMABILTY VERSE THE 16 CFR 1610 STANDARD OF 3.5 SECONDS.



 22. XRF Screening

                                                                                                                                                       Requirement
 Result                                                                   Please refer to separate attachment file.                                        -




                                                       Intertek Testing Services Korea Ltd.                                                     Page 9 of 10
                                   (1st Floor, A-Ju Digital Tower, Seongsu-dong 2-ga) 7, Achasan-ro 5-gil, Seongdong-gu, Seoul, 04793, Korea,
                                                            Tel# 82-2-6090-9500 Fax# 82-2-3409-0026 www.intertek.com




CONFIDENTIAL                                                                                                                                              LLRMK0000225042
             Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 53 of 56 Page ID
                                              #:2125
                                                                                                                                        MyDyer
                                                                                                                             Number : KORT17050107
 GARMENT TEST REPORT
                                                                                                                             Date : 02-Jun-2017
                                                         ## END OF THE TEST REPORT ##
  Except where explicitly agreed in writing, all work and services performed by Intertek is subject to our standard Terms and Conditions which can be obtained at our
  website: http://www.intertek.com/terms/.     Intertek's responsibility and liability are limited to the terms and conditions of the agreement.
  This report is made solely on the basis of your instructions and / or information and materials supplied by you and provide no warranty on the tested sample(s) be truly
  representative of the sample source. The report is not intended to be a recommendation for any particular course of action, you are responsible for acting as you see fit
  on the basis of the report results. Intertek is under no obligation to refer to or report upon any facts or circumstances which are outside the specific instructions received
  and accepts no responsibility to any parties whatsoever, following the issue of the report, for any matters arising outside the agreed scope of the works. This report
  does not discharge or release you from your legal obligations and duties to any other person. You are the only one authorized to permit copying or distribution of this
  report (and then only in its entirety). Any such third parties to whom this report may be circulated rely on the content of the report solely at their own risk.
  This report shall not be reproduced, except in full.




                                                            Intertek Testing Services Korea Ltd.                                                     Page 10 of 10
                                        (1st Floor, A-Ju Digital Tower, Seongsu-dong 2-ga) 7, Achasan-ro 5-gil, Seongdong-gu, Seoul, 04793, Korea,
                                                                 Tel# 82-2-6090-9500 Fax# 82-2-3409-0026 www.intertek.com




CONFIDENTIAL                                                                                                                                                   LLRMK0000225043
       Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 54 of 56 Page ID
                                        #:2126
                                                   General Certificate of Conformity
           A. Product Identification Information
                Brand Name                                     Lularoe
                Style Number:                                  Legging
                LLR PO Number:                                 LLR DC/DE‐6145 JUL
                Sample Description:                            Brushed Jersey Knit Leggings
                Color:                                         TGTO Thumper70’s Art 6
                Category:                                           Adults (GCC)        Children (CPC)


           B. Manufacturer Identification Information
               Traceability Code:                             JC005‐01
                                                              Name: SONGHONG 9
                                                              Address: Nghia Thai Commune‐Nghia Hung District‐Nam Dinh
               Place of Manufacturer:
                                                              Province, Vietnam
                                                              Telephone Number: MR KIEN (0936262786)
               Date of Manufacture: (Month/Year)              05 / 2017
               Vendor Name:                                   SAE‐A TRADING CO., LTD.


           C. Importer Information /Recordkeeping Information:

                Importer Name:                                      PROVIDENCE INDUSTRIES LLC. dba Mydyer
                Address:                                            18300 S Central Ave Carson, CA. 90746
                Telephone Number:                                   1‐562‐420‐9091
                Name of person certifying for importer:             Billy Chiang
                Email of person certifying for importer:            billy@mydyer.com


           D. Testing Information

                Third Party Testing Facility:                       Intertek Testing Services Korea Ltd.
                Name and Address                                    1F A‐Ju Digital Tower 284‐56 Seongsu‐2Ga, Seongdong‐Gu
                Telephone Number:                                   82‐2‐6090‐9515
                Test Report Number:                                 KORT17050107
                Date Test Report Issued: (Day/Month/Year)           02/ 06/ 2017


           E. Declaration:
            We, the importer, hereby certify that the product contained within this shipment complies with all applicable rules, bans,
           regulations and standards under the Consumer Product Safety Act (CPSA) and/or any other Act enforced by the U.S.
           Consumer Product Safety Commission (CPSC). The following rules, bans, regulations and standards are applicable to this
           product. (Please check only those that apply)

                        Children’s Sleepwear: 16 CFR 1615/1616
                   OO   Flammability for General Wearing Apparel: 16 CFR 1610
                                  Not tested – Fabric weight greater than 2.6 oz/sq yd
                               OO Not tested – Exempt Fibers: Acrylic, Modacrylic, Nylon, Olefin, Polyester, wool
                        Flammability for VINYL Plastic Film: 16 CFR 1611
                        Small Parts: 16 CFR 1501
                        Sharp Edges: 16 CFR 1500.49
                        Sharp Points: 16 CFR 1500.48
                        Lead in Substrate Materials (CPSIA, §101)
                        Lead in Painted/Coated Surfaces (16 CFR 1303; CPSIA, §101)
                        ASTM F963‐07, including Soluable Heavy Metal in surface (CPSIA, §106)
                        Phthalates (CPSIA, §108)
                        Tracking Label (CPSIA, §103)
                        Other: (please specify):




CONFIDENTIAL                                                                                                                 LLRMK0000225044
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 55 of 56 Page ID
                                 #:2127


  1                                                 PROOF OF SERVICE

  2                                               Mack v. LuLaRoe, LLC, et al.
                                             USDC, Case No.: 5:17-cv-00853 JGB DTB
  3
      STATE OF CALIFORNIA, COUNTY OF ORANGE
  4
            I am employed by the law office of Rutan & Tucker, LLP in the County of Orange, State
  5 of California. I am over the age of 18 and not a party to the within action. My business address is
    611 Anton Boulevard, Suite 1400, Costa Mesa, California 92626-1931.
  6
            On October 23, 2020, I served on the interested parties in said action the within:
  7
            LLR, INC. AND LULAROE, LLC’S OPPOSITION TO PLAINTIFF’S LETTER
  8         BRIEF RE DESTRUCTIVE TESTING

  9 as stated on the following page.
 10             (BY MAIL) by placing a true copy thereof in sealed envelope(s) addressed as shown
                below.
 11
            In the course of my employment with Rutan & Tucker, LLP, I have, through first-hand
 12 personal observation, become readily familiar with Rutan & Tucker, LLP’s practice of collection
    and processing correspondence for mailing with the United States Postal Service. Under that
 13 practice, I deposited such envelope(s) in an out-box for collection by other personnel of Rutan &
    Tucker, LLP, and for ultimate posting and placement with the U.S. Postal Service on that same
 14 day in the ordinary course of business. If the customary business practices of Rutan & Tucker,
    LLP with regard to collection and processing of correspondence and mailing were followed, and I
 15 am confident that they were, such envelope(s) were posted and placed in the United States mail at
    Costa Mesa, California, that same date. I am aware that on motion of party served, service is
 16 presumed invalid if postal cancellation date or postage meter date is more than one day after date
    of deposit for mailing in affidavit.
 17
      X     (BY E-MAIL) by transmitting a true copy of the foregoing document(s) to the e-mail
 18         addresses set forth below.

 19          I declare under penalty of perjury under the laws of the State of California that the
      foregoing is true and correct.
 20
                Executed on October 23, 2020, at Costa Mesa, California.
 21

 22

 23                              Susan Cook                                  /s/ Susan Cook
                             (Type or print name)                              (Signature)
 24

 25

 26

 27

 28


      2489/033910-0005
      13699501.1 a10/23/20
Case 5:17-cv-00853-JGB-SHK Document 142 Filed 10/23/20 Page 56 of 56 Page ID
                                 #:2128


  1                                         SERVICE LIST

  2

  3         Rosemary M. Rivas
            Levi and Korsinsky LLP
  4         388 Market Street, Suite 1300
            San Francisco, CA 94111
  5         rrivas@zlk.com
  6

  7

  8

  9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27

 28


      2489/033910-0005
      13699501.1 a10/23/20
